Citation Nr: 0620519	
Decision Date: 07/14/06    Archive Date: 07/21/06	

DOCKET NO.  05-38 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of 
malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
VARO in Augusta, Maine, that denied entitlement to service 
connection for the benefits sought.  

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2005), this case has been advanced on the Board's docket for 
good cause shown.



FINDINGS OF FACT

1.  VA has complied with its duties to notify and assist the 
veteran in the development of his claims.  

2.  Hearing loss was not present in service or for many years 
thereafter, and is not shown to be related to service.  

3.  Tinnitus was not present in service or for many years 
thereafter, and is not shown to be related to service.  

4.  The veteran is not shown to have residuals of malaria 
attributable to his active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service, nor may the sensorineural 
type be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  The veteran does not have tinnitus that was incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

3.  The veteran does not have residuals of malaria that were 
incurred in or aggravated by his active service, nor may the 
incurrence of malaria be presumed. 38 U.S.C.A. §§ 1110, 1112, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claims in accordance with 38 C.F.R. 
§ 3.159(b)(1).  A VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on the claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and a disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Since this claim is being denied, however, any failure to 
provide notice as to an effective date or any further matters 
is harmless error since there is no increased rating or 
effective date to be assigned.  See Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, the veteran was sent a letter with regard to 
the VCAA in September 2004.  He was informed that he was 
going to be scheduled for a VA examination.  He was told what 
evidence was needed from him.  He completed authorization and 
consent to release information forms from doctors he 
indicated he saw for malaria and chills and fever, but 
indicated he could not remember the dates he saw the 
physicians and he reported that both doctors he listed were 
now deceased.  In November 2005 he was provided with another 
communication informing him that additional information and 
evidence was needed with regard to the claims for service 
connection.  He was told that it was his responsibility to 
make sure VA received all requested records that were not in 
the possession of a Federal department or agency.  He was 
again informed what the evidence had to show to establish 
service connection.  In December 2005, he signed a statement 
that he had no other information or evidence to give VA to 
substantiate his claims and he asked that his claims be 
decided as soon as possible.  

With regard to the duty to assist a veteran, the Board notes 
that he was accorded examinations by VA in late 2004.  The 
claims file was reviewed by the examiners and an opinion was 
expressed as to the etiology of any hearing loss, tinnitus 
and residuals of malaria.  

Based on the foregoing, the Board finds that VA has satisfied 
its duty to inform and assist the veteran at every stage of 
the case.  Therefore, he is not prejudiced by the Board 
entering a decision on the issues at this time.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Pertinent Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The law also provided that service connection may be granted 
for disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran served for ninety (90) days or more during a 
period of war or after December 31, 1946, and either 
sensorineural hearing loss or malaria becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease process during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease and the current disability.  Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 
Vet. App. 247, 253 (1999)).

Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reason for rejecting evidence favorable to the 
claimant).

After the full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for any of the disorders at issue.  



Bilateral Hearing Loss

The service medical records are without reference to any 
complaints or findings indicative of the presence of 
bilateral hearing loss.  

The post service evidence is without reference to hearing 
loss for years following separation therefrom.  At the time 
of audiometric examination by VA in October 2004, the claims 
folder was reviewed by the examiner.  The veteran stated that 
while in service he was in the Coast Guard.  He stated his 
general quarters duty was that of a gunner.  Following 
service he worked for the forestry department and he reported 
minimal occupational noise in that profession.  Audiometric 
testing showed normal to moderately severe sensorineural 
hearing loss in the right ear and normal to severe 
sensorineural hearing loss in the left ear.  The examiner 
stated that the hearing loss was "more consistent with 
presbycusis at his age (the record shows the veteran is in 
his early 80's) than extreme noise exposure so therefore it 
is less than likely that his hearing loss is related to 
military noise exposure."  There is no medical evidence to 
the contrary.  In the absence of competent evidence of a 
relationship between the veteran's claimed hearing loss and 
his active service, service connection for hearing loss is 
denied.  

Tinnitus

A review of the service medical records is without reference 
to any complaints or findings indicative of the presence of 
tinnitus.  The post service evidence is likewise negative for 
documentation of the presence of tinnitus for years following 
service.  At the time of the audiometric examination accorded 
the veteran by VA in October 2004, the examiner stated the 
claims file was reviewed and noted there were no records 
within the claims folder relative to tinnitus.  The veteran 
reported that he had recurrent malaria for a few years after 
discharge from his World War II service.  He believed that 
the medication he was taking created his tinnitus.  It was 
noted that his duty in the Coast Guard was performing "cutter 
duty escorting military convoys.  General quarters duty was 
that of a gunner."  Subsequent to service the veteran worked 
with the forestry department and reported minimal 
occupational noise.  He had been an avid hunter over the 
years.  Medical history was unremarkable relative to ear 
surgery or ear infection, although it was reported by the 
examiner to be notable for recurrent treatment for malaria.  
The examiner indicated that "many of the anti-malarial drugs 
were ototoxic and could have caused tinnitus.  The C file 
contains no records relative to treatment for those 
medications or to having had malaria since the service 
medical records were not supplied.  That being the case and 
based on his recollection I can only say that it is no more 
than equally as likely as not that his [the veteran] tinnitus 
is related to the malarial treatment while in the military."  

The Board notes that the service medical records are 
available for its review and those records show no mention 
whatsoever of the veteran having had malaria during service.  
At the time of the veteran's separation examination in 
October 1945, it was indicated in the space for personal 
medical history that the veteran's had been "negative since 
last examination."  On current examination there were no 
clinical abnormalities whatsoever and the veteran was 
described as physically qualified for discharge.  

The post service medical evidence includes the report of an 
audiometric examination accorded the veteran by VA in October 
2004.  The audiologist who conducted the examination reviewed 
the veteran's service medical records in November 2004.  He 
indicated at that time that review of the service medical 
records indicated there was no record of treatment of malaria 
while in service.  He stated that, since there was no report 
of tinnitus in service and no record of treatment for malaria 
in service, it was "less likely" that any current tinnitus 
was the result of military service.  This comment was in 
response to history given by the veteran at the time of the 
October 2004 examination that medication he had received for 
malaria in service was responsible for his development of 
tinnitus.  There is no medical opinion to the contrary.  With 
the only medical opinion of record against the claim, it must 
be denied.





Residuals of Malaria

A review of the service medical records is also completely 
negative for any indication of the presence of malaria, as 
noted above.  The post service evidence is likewise without 
reference to malaria for years following separation from 
service.  

The veteran was accorded an infectious disease, immune 
disease, and a nutritional disability examination by VA in 
October 2004.  The veteran stated that he sustained malaria 
in 1944 while serving in the Caribbean.  He claimed that he 
had it three times while stationed on board a Coast Guard 
cutter.  He stated that, after service, he had recurrent 
episodes of malaria about six different times.  He was not 
currently receiving any treatment for malaria.  The 
examination diagnoses included "malaria, most likely to be 
resolved."  There was no showing on the examination that the 
veteran currently had any disability as a result of malaria 
residuals.  With none of the medical evidence in service or 
for years following service reflecting treatment for malaria, 
service connection is not in order.

The Board does not question the sincerity of the veteran's 
contention that he has hearing loss, tinnitus, and residuals 
of malaria related to his active service.  As a lay person, 
however, the Board notes that he is not competent to 
establish a medical diagnosis or opine as to medical etiology 
merely by his own assertions; such evidence require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Because the veteran 
is not professionally qualified to offer a diagnosis or 
suggest a possible medical etiology for any of the disorders 
at issue, and since there is no medical evidence linking any 
current disorder to the veteran's service with regard to 
sensorineural hearing loss 




and residuals of malaria, for the first year following 
service discharge, there is no basis upon which to establish 
service connection.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for residuals of malaria is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


